DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2022 has been entered.
 
Previous Rejections
Applicants' arguments, filed 15 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Drury (US Patent Application Publication 2014/0275864) in view of the ‘654 reference (US Patent Application Publication 2014/0018654) and as evidenced by Krueger et al. (US Patent Application Publication 2006/0030632).
Drury discloses wound dressings comprising a foam body made of a polyurethane material treated with a plurality of colored biocidal dyes with at least one of the dyes being gram positive and at least one of the dyes being gram negative to dye the body a distinct color, and further an outer film and cover is secured to the foam body (abstract). The polyurethane is obtained from Rynel and sold under the trade name 562-B foam, and the two dyes are methylene blue and crystal violet (paragraph [38]). This foam is open-celled and can wick fluids (paragraph [39]), absorbing the exudate liquid away from the wound and into the sponge (paragraph [32]).
While further specifications regarding the polyurethane are not stated by Drury, this polyurethane is open celled with interconnection between cells, as evidenced by Krueger et al. (paragraph [30] & figure 17). This evidentiary reference also demonstrates that the polyurethane used by Drury has an open cell content (i.e. porosity) of 92%, a density of 0.10 g/cm3 (table 2), and a capacity of fluids of 10 g/g (table 11).
Drury further teaches that the wound dressing is sterilized using gamma irradiation or electron beam radiation (paragraphs [17-18]). This specific technique allows for sterilization without compromising the dye bactericidal effects (paragraph [41]).
Independent instant claim 1 recites that the dressing is treated with gamma radiation to sterilize it, wherein the gamma radiation improves antimicrobial effectiveness as compared to a sponge sterilized with just ethylene oxide. Drury sterilizes with gamma radiation, which does not compromise the bactericidal effects. Drury does not state what other factors would contribute to the compromising of the bactericidal effects. However, the same step as instantly recited was performed, and thus this step would have the same relative outcome as instantly recited (an improvement relative to ethylene oxide).
Independent claim 1 also recites that dressing it treated with ethylene oxide. Drury is silent as to whether or not ethylene oxide treatment is performed. However, this difference appears to be a difference in the method by which the dressing is sterilized (the outcome of this step). Both Drury and the instantly recited dressing are sterilized. And the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113. As Drury discloses all of the limitations of the instantly recited dressing (i.e. it being sterile) except for the method by which the instantly recited composition is prepared, it is considered to read upon the limitations recited as to the dressing itself (which is what is recited by the claim 1).  
Drury does not disclose that the outer film and cover is a silicone, which is recited by independent instant claim 1. The ‘654 reference addresses this deficiency. Wound dressings are disclosed therein which have an outer adhesive section adhered to the absorbent dressing material (abstract). Such an adhesive section can be prepared from silicone (paragraph [32].) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the silicone taught by the ‘654 reference in the dressing taught by Drury. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Instant claims 2-4 further limit the ingredients present in the dressing, and the above cited and discussed ingredients read upon these limitations.
Instant claim 5 recites additional limitations to the sponge (the polyurethane foam of Drury). As stated above, the fluid capacity, density, and porosity of the polyurethane disclosed by Drury read upon the instantly recited ranges. And as for the pore diameter, the average is necessarily going to meet the instantly recited limitation, as the diameters appear to be such as size (figure 17 cited above) and the density and porosity (measure of mass and openness of the foam) read upon the ranges instantly recited, and these properties would be proportional.

Claims 7-10, 13-15, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Drury (US Patent Application Publication 2014/0275864), the ‘654 reference (US Patent Application Publication 2014/0018654), and as evidenced by Krueger et al. (US Patent Application Publication 2006/0030632) as applied to claim 1 above, and further in view of Sambasivam (US Patent Application Publication 2018/0338945).
Instant claims 7-10, 13-15, 21, and 23 further recite the inclusion of an enzyme such as amylase, a chelant such as EDTA, and/or non-ionic and ionic surfactants. While Drury suggests the inclusion of enzymes, surface active agents, as well as additional substances including antimicrobials (paragraph [40]), the specific agents instantly recited are not disclosed therein.
Sambasivam discusses antimicrobial compositions such as wound dressings (abstract). Included in such compositions are one or more surfactants, such as cationic and non-ionic surfactants such as alkyl sulfates and sulfosuccinates, which facilitate the availability of antimicrobial agents at the wound surface (paragraph [38]). Also suggested are chelants such as EDTA (paragraph [101]) and amylase enzymes (paragraph [227]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the additional ingredients taught by Sambasivam in the dressing taught by Drury. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
The Applicant argues that the obviousness rejections are not proper. The Applicant refers to example 2 of table 1, and states that it clearly shows that gamma irradiation done prior to EO (ethylene oxide) treatment gave increased antibacterial effectiveness as compared to either EO sterilization or gamma radiation by themselves. This unexpected result is also shown in tables 3 and 5.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The evidence in the specification shows the difference between two sterilization procedures. The effect on the sponge when it is first sterilized with gamma radiation and then ethylene oxide is compared to the effect on the sponge when only ethylene oxide sterilization is performed.
The effect of sterilizing the dressing with this method (first gamma radiation, then second ethylene oxide) appears to be unexpected. However, it is noted that the unexpected property relates to the method of making the dressing (the particular steps used for sterilizing the dressing). And the claimed invention is not directed to the method of making the dressing (those claims are withdrawn claims 16-18, 20, and 22). And there needs to be a nexus between the evidence of nonobviosuness and the claimed invention. See MPEP 716.01(b).
Also, for arguments of unexpected results to be found persuasive, the tests used in a comparison must be made under identical conditions except for the novel features of the invention.  The claimed invention must normally be compared, however, with the closest subject matter that exists in the prior art.  See MPEP 716.02(e).  The prior art (Drury) discloses treatment of the dressing with gamma irradiation, and no showing has been provided that the combination is improved with respect to just gamma irradiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699